13‐2203‐ag 
Abbas v. Holder 
                                                                                                     BIA 
                                                                                                         
                                                                                               Rocco, IJ 
                                                                                       A078 389 008 
 
                                     
                           UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
 
                                    SUMMARY ORDER 
                                                                                   
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 10th day of July, two thousand fourteen. 
                     
PRESENT:  RALPH K. WINTER, 
                    PIERRE N. LEVAL, 
                    DENNY CHIN, 
                                         Circuit Judges.                                         
                     
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
NAVID ABBAS,                    
                                         Petitioner, 
                                                                                     
                               v.                                                   13‐2203‐ag 
                                                                                     
ERIC H. HOLDER, JR., United States Attorney 
General,                                                                             
                                         Respondent. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
FOR PETITIONER:                           H. RAYMOND FASANO, Youman, Madeo & 
                                          Fasano, LLP, New York, New York. 
 
FOR RESPONDENT:                           NICOLE R. PRAIRIE, Trial Attorney (Stuart F. 
                                          Delery, Assistant Attorney General; Edward J. 
                                          Duffy, Senior Litigation Counsel, on the brief), 
                                          Office of Immigration Litigation, United States 
                                          Department of Justice, Washington, D.C. 
 
              UPON DUE CONSIDERATION of this petition for review of a Board of 

Immigration Appeals (ʺBIAʺ) decision, IT IS HEREBY ORDERED, ADJUDGED, AND 

DECREED that the petition for review is DENIED. 

              Petitioner Navid Abbas, a native and citizen of Pakistan, seeks review of a 

May 8, 2013 decision of the BIA affirming the July 15, 2011 decision of Immigration 

Judge (ʺIJʺ) Michael Rocco, ordering Abbas removed from the United States.  In re Navid 

Abbas, No. A078 389 008 (B.I.A. May 8, 2013), affʹg No. A078 389 008 (Immig. Ct. Buffalo 

July 15, 2011).  We assume the partiesʹ familiarity with the underlying facts and 

procedural history in this case. 

              The only issue before us is whether the doctrine of res judicata barred the 

initiation of removal proceedings against Abbas based on the IJʹs termination of 

rescission proceedings in 2008, when the IJ granted Abbasʹs unopposed motion to 

terminate the rescission proceedings for failure of proof of timely service.  

              Under the circumstances of this case, we review the decision of the IJ as 

supplemented by the BIA.  See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).  We 

                                            ‐2‐ 
 
review decisions regarding the application of the doctrine of res judicata de novo.  See 

Channer v. Depʹt of Homeland Sec., 527 F.3d 275, 279 (2d Cir. 2008).    

              ʺThe preclusive effect of a judgment is defined by claim preclusion and 

issue preclusion, which are collectively referred to as ʹres judicata.ʹʺ  Taylor v. Sturgell, 

553 U.S. 880, 892 (2008).  The doctrine of claim preclusion ʺforecloses successive 

litigation of the very same claim, whether or not relitigation of the claim raises the same 

issues as the earlier suit.ʺ  Id. (internal quotation marks omitted).  The related doctrine 

of issue preclusion ʺbars successive litigation of an issue of fact or law actually litigated 

and resolved in a valid court determination essential to the prior judgment.ʺ  Id. 

(internal quotation marks omitted).  ʺ[O]nce a court has decided an issue of fact or law 

necessary to its judgment, that decision may preclude relitigation of the issue in a suit 

on a different cause of action involving a party to the first case.ʺ  Allen v. McCurry, 449 

U.S. 90, 94 (1980); see also Balderman v. U.S. Veterans Admin., 870 F.2d 57, 62 (2d Cir. 

1989); In re Fedorenko, 19 I. & N. Dec. 57, 61 (B.I.A. 1984).  Claim preclusion applies only 

if the first proceeding resulted in a final judgment on the merits.  Allen, 449 U.S. at 94.  

Issue preclusion applies only to issues that were actually litigated and decided in the 

prior proceeding.  Marvel Characters, Inc. v. Simon, 310 F.3d 280, 288 (2d Cir. 2002). 

              The rules of preclusion did not bar the initiation of removal proceedings 

against Abbas.  The issues and facts underlying both Abbasʹs rescission and removal 


                                              ‐3‐ 
 
proceedings were the same ‐‐ his inadmissibility based on his misrepresentation of U.S. 

citizenship in his passport application and his failure to disclose facts related to his 

inadmissibility in applying to adjust status.  In Abbasʹs first proceeding, however, the IJ 

did not decide whether Abbas was inadmissible.  Rather, the IJ granted Abbasʹs 

unopposed motion to terminate rescission proceedings on the procedural ground that 

the government failed to demonstrate timely service of its Notice of Intent to Rescind.  

As the prior proceeding neither resulted in a final judgment on the merits, nor 

adjudicated the issue of Abbasʹs inadmissibility, the government was not precluded 

from either initiating these removal proceedings or reasserting Abbasʹs inadmissibility. 

              For the foregoing reasons, the petition for review is DENIED. 

                                           FOR THE COURT:  
                                           Catherine OʹHagan Wolfe, Clerk 
               




                                             ‐4‐